Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 1 of 16

SETTLEMENT AGREEMENT & RELEASE

This Settlement Agreement and Release (the “Agreement”) is entered into by and among
plaintiffs Paul Reyes (“Paul”), and Miguel Angel Reyes (“Miguel,” collectively with Paul
“Plaintiffs” ) and defendants Healthy Fresh Juice, Inc. (d/b/a Healthy Fresh), Jaime Baeza, and Ivan
Zuniga, (collectively “Defendants” and together with Plaintiffs, “Parties”).

WHEREAS, the Action was initially brought as a putative collective action, but Plaintiffs
never sought to certify the Action as a collective action and thus the Action did not proceed
collectively; and

WHEREAS, on October 14, 2020, Defendants filed their Answer to the Complaint,
denying the material allegations of the Complaint and asserting various defenses; and

WHEREAS, there is a bona fide dispute as to the viability of Plaintiffs’ claims and
whether, and to what extent, Defendants have any liability to any of the Plaintiffs for unpaid wages,
overtime or other compensation; and

WHEREAS, the Parties have determined it to be in their mutual interests to settle the
Action and all other matters between them; and

WHEREAS, the Parties desire to have no further obligations to each other, except as
specifically provided herein; and

WHEREAS, throughout the negotiation and execution of this Agreement, Plaintiffs have
been represented by their counsel, Clela A. Errington, Esq., Michael Faillace & Associates, P.C.,
60 East 42nd Street, Suite 4510, New York, New York 10165, telephone number (212) 317-1200
(“Plaintiffs’ Attorneys”); and

WHEREAS, Defendants have been represented by their counsel, Johnnie Woluewich,
Law Office of Johnnie Woluewich, 984 Morris Park Ave., Bronx, NY 10462 telephone number
(718)-822-0707 (“Defendants’ Attorneys”); and

WHEREAS, the Parties acknowledge that they have each entered into the Agreement
freely and voluntarily, without threats or coercion of any kind by anyone, after an arms-length
negotiation between Plaintiffs’ Attorneys and Defendants’ Attorneys, both of whom are
experienced in actions of this nature; and

WHEREAS, the Parties acknowledge that they each understand the meaning and effect of
the execution of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and undertakings set forth
in this Agreement, and for good and valuable consideration, the sufficiency of which is
acknowledged hereby, Plaintiffs and Defendants, intending to be legally bound, hereby agree as
follows:

{00600353.DOCX.3}
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 2 of 16
EXHIBIT A

ik Consideration. In exchange for and in consideration of the covenants and
promises contained herein, including Plaintiffs’ release of claims against Defendants and the
Releasees (as defined herein) as set forth in Paragraph 3 below, Defendants shall pay to Plaintiffs
the total sum of Eighty-Five Thousand Dollars and Zero cents ($85,000.00) (the “Settlement
Amount’) as follows:

a. The Settlement Amount will be paid as follows:

(i) An initial payment the amount of Twenty Five Thousand Dollars and
Zero cents ($25,000.00) (the “Initial Payment”) as follows:

A) a check in the amount of Eight Thousand Dollars and Thirty
Three Cents ($8,333.33) made payable to “Michael Faillace &
Associates, P.C.,” for immediate deposit fourteen (14) days after
Court Approval of the Agreement;

B) a check in the amount of Thirteen Thousand Dollars and
Zero Cents ($13,000.00) made payable to “Paul Reyes,” for
immediate deposit fourteen (14) days after Court Approval of the
Agreement; and

C) a check in the amount of Three Thousand Dollars Six
Hundred and Sixty-Six Dollars and Sixty-Seven Cents ($3,666,67)
made payable to “Miguel Angel Reyes” for immediate deposit
fourteen (14) days after Court Approval of the Agreement

(ii) A second payment the amount of Twenty Five Thousand Dollars and
Zero cents ($25,000.00) (the “Initial Payment”) as follows:

A) a check in the amount of Eight Thousand Dollars and Thirty
Three Cents ($8,333.33) made payable to “Michael Faillace &
Associates, P.C.,” for immediate deposit twenty-eight (28) days
after Court Approval of the Agreement;

B) a check in the amount of Thirteen Thousand Dollars and
Zero Cents ($13,000.00) made payable to “Paul Reyes,” for
immediate deposit twenty-eight (28) days after Court Approval of
the Agreement; and

C) a check in the amount of Three Thousand Dollars Six
Hundred and Sixty-Six Dollars and Sixty-Seven Cents ($3,666.67)
made payable to “Miguel Angel Reyes” for immediate deposit
twenty-eight (28) days after Court Approval of the Agreement

(iii) A third payment the amount of Twenty Five Thousand Dollars and Zero
cents ($25,000.00) (the “Initial Payment”) as follows:

A) a check in the amount of Eight Thousand Dollars and Thirty
Three Cents ($8,333.33) made payable to “Michael Faillace &
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 3 of 16
EXHIBIT A

Associates, P.C.,” for immediate deposit one hundred ninety-six
(196) days after Court Approval of the Agreement;

B) a check in the amount of Thirteen Thousand Dollars and
Zero Cents ($13,000.00) made payable to “Paul Reyes,” for
immediate deposit one hundred ninety-six (196) days after Court
Approval of the Agreement; and

C) a check in the amount of Three Thousand Dollars Six
Hundred and Sixty-Six Dollars and Sixty-Seven Cents ($3,666.67)
made payable to “Miguel Angel Reyes” for immediate deposit one
hundred ninety-six (196) days after Court Approval of the
Agreement.

(iv) A third payment the amount of Ten Thousand Dollars and Zero cents
($10,000.00) (the “Initial Payment”) as follows:

A) a check in the amount of Three Thousand Three Hundred
Thirty-Three Dollars and Thirty Three Cents ($3,333.33) made
payable to “Michael Faillace & Associates, P.C.,” for immediate
deposit three hundred sixty-five (365) days after Court Approval of
the Agreement;

B) a check in the amount of Five Thousand Two Hundred
Dollars ($5,200.00) made payable to “Paul Reyes,” for immediate
deposit three hundred sixty-five(365) days after Court Approval of
the Agreement; and

C) a check in the amount of One Thousand Four Hundred Sizty-
Six Dollars and Sixty-Seen Cents ($1,466.67) made payable to
“Miguel Angel Reyes” for immediate deposit three hundred sixty-
five (365) days after Court Approval of the Agreement.

b. The payments set forth in Paragraph 1.a. of the Agreement shall be sent to:
Michael Faillace & Associates, P.C., 60 East 42" Street, Suite 4510, New York,
New York 10165, Attn: Clela A. Errington, Esq., to be made in time to be
immediately deposited at the time prescribed by Paragraph 1.a.(ii).

c. Defendants shall be in curable default if they fail to make any payment when
due pursuant to Paragraphs 1.a and 1.b of this Agreement. Plaintiffs or their
authorized agent shall send a notice via First Class Mail and Email of such default
addressed to Defendants’ attorney, Such default may be cured by Defendants
making payment of the delinquent payment within ten (10) business days of
Defendants’ attorneys’ receipt of Plaintiffs’ notice of default.

d. Except as set forth in this Paragraph 1, Plaintiffs are not entitled to, and shall
not receive, any other payments or benefits from Defendants or the Releasees.
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 4 of 16
EXHIBIT A

Plaintiffs acknowledge and agree that unless they enter into this Agreement, they
are not otherwise entitled to receive the consideration set forth in this Paragraph 1.
Additionally, Plaintiffs each acknowledge and agree that after receipt of the
consideration set forth in this Paragraph 1, they have each been paid and/or have
each received all compensation, wages, tips, fees, bonuses, commissions, and/or
benefits to which each of them is, was, or may have been, entitled.

€. The payments reflected in this Paragraph 1 are made in full and complete
settlement of any and all claims by Plaintiffs against Defendants arising from or
concerning the payment of wages or benefits in connection with employment,
liquidated damages, interest, attorneys’ fees and costs and all claims for wages or
other compensation which were or could have been asserted in the Plaintiffs’
Complaint and all other related matters.

f. Plaintiffs represent that they are not aware of any existing lien against their
recovery in this action. Plaintiffs agree to release, hold harmless and indemnify
Defendants from any claim asserting a lien or claim against the settlement proceeds
with respect to any liens, known or unknown, including but not limited to, any
existing lien or one arising under Section 475 of the New York Judiciary Law,
against their recovery in this action, including that portion of the recovery
representing fees for legal services.

g. Plaintiffs further acknowledge that Defendants, their administrators,
successors and assigns, in paying the agreed-upon Settlement Amount under the
Agreement, are not responsible for the satisfaction of any lien upon Plaintiffs’
respective or total recovery in this action, and further acknowledge that the
satisfaction of any lien, known or unknown, against Plaintiffs’ recovery in this
action is exclusively their responsibility. Plaintiffs further agree that should
litigation be commenced against Defendants, or any of their successors or assigns,
with respect to the enforcement and satisfaction of any liens, known or unknown,
relating to Plaintiffs’ recovery in this action, as well as that portion representing
fees for legal services, Plaintiffs shall fully indemnify Defendants, and their
successors and assigns, for any and all liability arising in that litigation, including
reasonable costs and attorneys’ fees related to Defendants’ defense of that action,
and/or the defense of their successors and assigns.

h. Upon Court Approval of the Agreement, Defendants will issue, or cause to
be issued to Michael Faillace & Associates, P.C., Paul Reyes and Miguel Angel
Reyes each an IRS Form 1099 regarding the payment of the Settlement Amount
made pursuant to this Paragraph 1.

i. If, for any reason, it is determined by any federal, state or local authority
that the sums and payments set forth in this Paragraph 1, or any portion thereof,
should have been subject to taxation or withholding, Plaintiffs each agree that they
shall assume all responsibility for the payment of any taxes, interest and penalties
assessed in connection therewith, and that each of them shall indemnify and hold
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 5 of 16
EXHIBIT A

harmless Defendants from any withholding or tax payment, interest or penalties
required to be paid by Defendants thereon, except for Defendants’ share of any
FICA payment that may be due. Plaintiffs further agree and understand that, in the
event Defendants are required to enforce the terms of this indemnification-and-
hold-harmless provision, Plaintiffs will reimburse Defendants for their reasonable
attorneys’ fees and costs associated with such enforcement.

y Failure to Pay. Defendants shall execute Confessions of Judgment in the form of
Exhibit A attached hereto entitling Plaintiff to recover from Defendants jointly and severally: (i)
$100,000 less the amount of any payments already made; (ii) interest at the rate of 9% per annum
under the New York Civil Practice Law and Rules accruing from the date in which their
obligations to make the payments is breached; (iii) reasonable attorneys’ fees and costs incurred
in any action or proceeding to enforce the payment terms of the Agreement. Defendants shall
deliver to Michael A. Faillace, Esq. and Associates, P.C. the executed and notarized original
Confessions of Judgment contemporaneously with Defendants’ execution of this Agreement.
Plaintiffs’ attorneys shall hold the executed and notarized confession(s) of judgment in escrow,
and the confession(s) of judgment shall not be filed with the Court unless: (i) Defendants fail to
make any payment when due pursuant to Paragraphs 1|.a. and 1.b. of this Agreement; (ii) Plaintiffs
provided Defendants a notice of default in the manner prescribed pursuant to Paragraph 1.c. of
this Agreement; and (iii) Defendants failed to cure the default pursuant to Paragraph 1.c. of this
Agreement by making payment of the delinquent payment within ten (10) business days of
Defendants’ attorneys’ receipt of Plaintiffs’ notice of default.

3. Limited Release of Claims. In exchange for and in consideration of the covenants
and promises contained herein, Plaintiffs, individually on behalf of their children, spouse, agents,
assignees, heirs, executors, administrators, beneficiaries, trustees, and legal representatives, hereby
waive, discharge and release (i) Healthy Fresh Juice, Inc. and its current and former parents,
subsidiaries, divisions, branches, assigns and affiliated and related companies or entities, and its
predecessors, successors, insurers, employee benefit plans, and present and former directors,
officers, partners, shareholders, fiduciaries, representatives, agents, attorneys and employees; and
(iii) Ivan Zuniga and Jaime Baeza in their individual and corporate capacities, and their heirs,
executors, administrators, attorneys, successors and assigns; (collectively, “Releasees”) from any
and all actions, causes of action, obligations, liabilities, claims, debts, losses, charges, grievances,
complaints, suits and/or demands that Plaintiffs may have, known or unknown, contingent or
otherwise, arising from Defendants’ compensation of Plaintiffs during their respective
employment with any Defendant, including but not limited to the release of any claims for unpaid,
inaccurate payment of, or nonpayment of wages, tips and any other compensation, failure to
provide requisite notice of pay rate or wage statements, and any other related claim under any
federal, state or local law, rule, regulation, order or ordinance governing wages and hours,
including but not limited to federal and New York law (29 U.S.C. §§ 201, et. seg., New York
Labor Law §§ 191, 195, 198 (1-b), 198 (1-d), 650, et. seg., and relevant sections of N.Y. Comp.
Codes R. & Regs.) and any other claims whatsoever alleged in the Complaint and all wage and
hour claims which could have been alleged, including without limitation all claims for restitution
and other equitable relief, liquidated damages, compensatory damages, punitive damages, wages,
tips, and penalties of any nature whatsoever. This release does not include a release of any rights
Plaintiffs may have under this Agreement.
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 6 of 16
EXHIBIT A

It is the intention of the Parties in executing this Agreement that it shall be a release
of all claims arising from or concerning Defendants’ compensation of Plaintiffs during their
respective employment with any Defendant in all respects and shall be effective as a bar to each
and every matter released herein and that, should any proceeding be instituted with respect to
matters released herein, this Agreement shall be deemed in full and complete accord, satisfaction
and settlement of any such released matter and sufficient basis for its dismissal. Plaintiffs each
acknowledge and agree that, by signing this Agreement, they are each surrendering and giving up
any right they have or may have, without limiting the generality of any other provision herein, to
assert any claim, arising from or concerning Defendants’ compensation of Plaintiffs during their
respective employment with any Defendant, against or involving Defendants and the Releasees,
or to permit themselves (Plaintiffs) to become and/or remain a member of any class seeking relief
against Defendants and the Releasees arising from, or in any way relating to, Plaintiffs’
compensation by Defendants.

4, Discontinuance of Claims. Plaintiffs each acknowledge and agree that, other than
the Action, they are not presently aware of any legal proceedings pending between Plaintiffs and/or
their representatives and Defendants or the Releasees. It is the intention of the Parties that this
Agreement is intended to extinguish all claims Plaintiffs asserted against Defendants in the Action,
and that the Action be dismissed with prejudice. Plaintiffs agree to dismiss and withdraw the
Action by executing the Stipulation of Voluntary Dismissal with Prejudice in the form annexed
hereto as Exhibit B (“Stipulation”), which Stipulation shall be filed by Plaintiffs’ Attorney within
seven (7) days of receipt of the Initial Payment, on ECF to be reviewed, approved, and So-Ordered
by the Court, as such approval is required by Second Circuit case law. Plaintiffs agree to refrain
from re-filing any and all claims against Defendants and the Releasees, including, but not limited
to, any and all claims asserted, or which could have been asserted, in the Action.

> Agreement Not to File Suit or Arbitration for Past Acts. Plaintiffs, for and on
behalf of themselves and each of their respective beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing, agree that they
will not file or otherwise submit any claim, complaint, arbitration request, or action to any court
or judicial forum (nor will Plaintiffs permit any person, group of persons, or organization to take
such action their behalf) against the Releasees arising out of any actions or non-actions on the part
of Releasees pertaining to any claim being released herewith arising before execution of this
Agreement. Plaintiffs further agree that in the event that any person or entity should bring such a
claim, complaint, or action on their behalf, Plaintiffs hereby waive and forfeit any right or claim
to any form of monetary or other damages or any other form of recovery or relief in connection
with any such action and will exercise every good faith effort (but will not be obliged to incur any
expense) to have such claim dismissed. Plaintiffs understand that the provisions of this Paragraph
mean that they cannot bring a future lawsuit against Defendants arising out of any actions or
failures to act pertaining to any claim being released herewith arising before Plaintiffs’ execution
of this Agreement.

6. Attorneys’ Fees in Suit. If any or all of the Plaintiffs breach the terms of this
Agreement, and/or files a lawsuit or arbitration regarding claims for actions or inactions pertaining
to any claim being released herewith that have predated the execution of this Agreement, then such
Plaintiff(s) will be required and compelled to pay for all fees and costs incurred by the Releasees,
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 7 of 16
EXHIBIT A

including reasonable attorneys’ fees, in defending against such claims and/or in seeking or
obtaining the dismissal of the same. Similarly, if any or all of the Defendants breach the terms of
this Agreement, then such Defendant(s) will be required and compelled to pay for all fees and
costs incurred by the Plaintiffs, including reasonable attorneys’ fees.

7 Denial of Wrongdoing. Nothing contained in this Agreement, nor the fact that
Plaintiffs have been paid any remuneration under it, shall be construed, considered or deemed to
be an admission of liability or wrongdoing by Defendants or the Releasees. Defendants deny any
liability, committing any wrongdoing or violating any legal duty with respect to Plaintiffs,
including with respect to Plaintiffs’ employment, including Plaintiffs’ pay while in Defendants’
employ. The terms of this Agreement, including all facts, circumstances, statements and
documents, shall not be admissible or submitted as evidence in any litigation, in any forum, for
any purpose, other than to secure the enforcement of the terms and conditions of this Agreement,
or as may otherwise be required by law.

8. Statement of Fairness. The Parties acknowledge and agree this settlement is in
Plaintiffs’ and Defendants’ respective best interest given the extent of the disputed issues of fact
described herein, and taking into account the strengths and weaknesses of each party’s case. The
Parties agree that the uncertainty of the outcome of trial warrants a settlement in the amount of
$85,000.00. The Parties further agree that even taking into account the Plaintiffs’ attorneys’ fees
to be deducted from the Settlement Amount, the gross settlement of $85,000.00 adequately
compensates each Plaintiff for unpaid wages as well as a measure of liquidated damages.

7 Miscellaneous Acknowledgments and Affirmations.

a. Plaintiffs affirm that upon payment of the Settlement Amount they have
been paid and/or have received all compensation, wages, bonuses, tips, commissions, and/or
benefits to which they may be entitled.

b. Plaintiffs affirm that they have been granted any leave to which they were
entitled and have not been retaliated against for exercising any rights to leave.

10. Notices. Unless otherwise provided for herein, all notices to be served under this
Agreement shall be provided via email and First Class Mail, to the following:

a. If to Defendants:
Johnnie Woluewich, Esq.
Law Office of Johnnie Woluewich
984 Morris Park Ave.
Bronx, NY 10462
jwoluewich@gmail.com

b. If to Plaintiffs:
Clela A. Errington, Esq.
Michael Faillace & Associates, P.C.
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 8 of 16
EXHIBIT A

60 East 42nd Street, Suite 4510
New York, New York 10165
cerrington@faillace.law.com

 

11. Choice of Law and Forum. This Agreement shall at all times be construed and
governed by the laws of the State of New York, regardless of conflicts of laws principles.

12. Entire Agreement. The Parties acknowledge and agree that this Agreement
reflects the entire agreement between the Parties regarding the subject matter herein and fully
supersedes any and all prior agreements and understandings between the Parties hereto. There is
no other agreement except as stated herein. Plaintiffs acknowledge that Defendants have made no
promises to them other than those contained in this Agreement.

13. Modification. This Agreement may not be changed unless the change is in writing
and signed by Plaintiffs and their attorneys and an authorized representative of Defendants.

14. | General Provisions. The failure of any party to this Agreement to insist on strict
adherence to any term hereof on any occasion shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or any other term hereof.
The invalidity of any provision of this Agreement shall not affect the validity of any other provision
hereof. This Agreement has been drafted and reviewed jointly by counsel for the Parties and no
presumption or construction as to the drafting of this Agreement shall be applied against or in
favor of any party.

15. Section Headings. Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.

16. Legal Counsel. Plaintiffs are hereby advised of their right to consult with an
attorney before signing this Agreement, which includes a release. Plaintiffs each hereby
acknowledge that they were fully and fairly represented by Michael Faillace & Associates, P.C.,
in connection with the review, negotiation and signing of this Agreement.

17. Competence to Waive Claims. At the time of considering or executing this
Agreement, Paul and Miguel were not affected or impaired by illness, use of alcohol, drugs or
other substances or otherwise impaired. Plaintiffs are each competent to execute this Agreement
and knowingly and voluntarily waive any and all claims they may have against the Releasees.
Plaintiffs each certify that they are not a party to any bankruptcy, lien, creditor-debtor or other
proceedings which would impair their right or ability to waive all claims they may have against
the Releasees.

18. Execution. The Parties agree that this Agreement may be executed in counterparts,
and that signatures transmitted electronically shall bear the same weight as original signatures.

PLAINTIFFS EACH ACKNOWLEDGE THAT THEY HAVE CAREFULLY
READ THIS AGREEMENT, UNDERSTAND IT, AND ARE
VOLUNTARILY ENTERING INTO IT OF THEIR OWN FREE WILL,
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 9 of 16
EXHIBIT A

WITHOUT DURESS OR COERCION, AFTER DUE CONSIDERATION OF
ITS TERMS AND CONDITIONS.

[SIGNATURE PAGE TO FOLLOW]
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 10 of 16

 

 

 

 

EXHIBIT A
PLAINTIFFS
PAUL REYES MIGUEL ANGEL REYES
Dated: Dated:
DEFENDANTS
IVAN ZUNIGA JAIME BAEZA
at
J
MMS,
Individually-and‘on behalf of Healthy Fresh

Juice, Inc.

 

Dated:
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 11 of 16

 

 

 

 

EXHIBIT A
PLAINTIFFS
PAUL REYES MIGUEL ANGEL REYES
Dated: Dated:
DEFENDANTS
IVAN ZUNIGA JAIME BAEZA
aS)
ae Lage i
Individually-and‘on behalf of Healthy Fresh
Juice, Inc.

 

Dated:
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 12 of 16

 

 

 

 

EXHIBIT A
PLAINTIFFS
PAUL REYES
Dated:
DEFENDANTS
IVAN ZUNIGA JAIME BAEZA
Lye”
c TF
Individuallyand’on behalf of Healthy Fresh
Juice, Inc.

 

Dated:
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 13 of 16

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

PAUL REYES and MIGUEL ANGEL REYES,
individually and on behalf of others similarly
situated,
AFFIDAVIT OF CONFESSION OF
Plaintiffs, JUDGMENT

-against-

HEALTHY FRESH JUICE INC. (D/B/A
HEALTHY FRESH), JAIME BAEZA,
and IVAN ZUNIGA ,

Defendants.

STATE OF NEW YORK )
: $S.:
COUNTY OF BRONX )

JAIME BAEZA, being duly sworn, deposes and says:
+ I reside at G3 Zz A ELV LE Aye Aronx wT /0YEZ

Z: Pursuant to the terms of the Settlement Agreement and Release by and between
Paul Reyes and Miguel Angel Reyes (“Plaintiffs”) and Healthy Fresh Juice Inc., Jaime Baeza, and
Ivan Zuniga (collectively, “Defendants”), to which this Affidavit is annexed, I hereby confess
judgment and, in the event of an uncured default on the Settlement Agreement, authorize entry
thereof against myself in favor of Plaintiffs for the sum of $100,000.00, less any payments made
under the Settlement Agreement.

3. This affidavit of confession of judgment is for a debt justly due to Plaintiffs under
the terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $85,000.00 to Plaintiffs. The amount of this affidavit of
confession of judgment represents the settlement amount of $85,000, plus liquidated damages of
15,000.00, for a total of $100,000.00.

4. This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge on behalf of Defendants, including, without limitation, the terms and

provisions of the Settlement Agreement.

> I hereby represent my understanding that upon Defendants’ breach of the
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 14 of 16

Settlement Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered in the Supreme Court of the State of New York, County of Bronx a judgment for
$100,000.00 (less any amounts already paid to Plaintiffs pursuant to the above schedule in
paragraph | of the Settlement Agreement), against myself, Jaime Baeza. 92

4

J /

By:

 

/ " /
JAIME BAEZA~

Sworn to before me

Qo @" day of

  

2020
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 15 of 16

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

PAUL REYES and MIGUEL ANGEL REYES,
individually and on behalf of others similarly

situated,
- AFFIDAVIT OF CONFESSION OF
Plaintiffs, JUDGMENT

-against-

HEALTHY FRESH JUICE INC. (D/B/A
HEALTHY FRESH), JAIME BAEZA,
and IVAN ZUNIGA ,

Defendants.

STATE OF NEW YORK )
_. i
COUNTY OF BRONX )

IVAN ZUNIGA, being duly sworn, deposes and says:

1. Iresideat OS Cary IBasr_ foes SA Drona VY 1O“St

a Pursuant to the terms of the Settlement Agreement and Release by and between
Paul Reyes and Miguel Angel Reyes (“Plaintiffs”) and Healthy Fresh Juice Inc., Jaime Baeza, and
Ivan Zuniga (collectively, “Defendants”), to which this Affidavit is annexed, I hereby confess
judgment and, in the event of an uncured default on the Settlement Agreement, authorize entry
thereof against myself in favor of Plaintiffs for the sum of $100,000.00, less any payments made
under the Settlement Agreement.

2. This affidavit of confession of judgment is for a debt justly due to Plaintiffs under
the terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $85,000.00 to Plaintiffs. The amount of this affidavit of
confession of judgment represents the settlement amount of $85,000, plus liquidated damages of
15,000.00, for a total of $100,000.00.

4 This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge on behalf of Defendants, including, without limitation, the terms and

provisions of the Settlement Agreement.

>; I hereby represent my understanding that upon Defendants’ breach of the
Case 1:20-cv-05452-SLC Document 20-1 Filed 03/02/21 Page 16 of 16

Settlement Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered in the Supreme Court of the State of New York, County of Bronx a judgment for
$100,000.00 (less any amounts already paid to Plaintiffs pursuant to the above schedule in
paragraph | of the Settlement Agreement), against myself, Ivan Zuniga.

 

 

Sworn to before me this

 

 
